Citation Nr: 9931164	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a nervous condition, including paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The appellant had active duty for training from July 1981 to 
October 1981.
This appeal arises from a February 1998 decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) that concluded that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for a nervous condition, 
including paranoid schizophrenia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  By rating action in February 1993, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
nervous condition, including paranoid schizophrenia.  He was 
notified of the decision by letter dated in March 1993 and a 
timely appeal was not initiated.  

3.  The evidence, if any, submitted since the February 1993 
rating decision is cumulative. 


CONCLUSION OF LAW

The February 1993 rating decision denying the appellant's 
request to reopen his claim for service connection for a 
nervous condition, including paranoid schizophrenia is final, 
and the claim is not reopened as the evidence, if any, 
submitted since that rating decision is not new and material.  
38 U.S.C.A. §§ 101(24), 5107, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a nervous condition to include 
paranoid schizophrenia and manic depression was denied by 
rating decision dated in September 1988.  The appellant was 
advised of the denial by letter dated in October 1988 but did 
not submit a timely appeal.  He had sought to reopen his 
claim several times, including in December 1992.  In February 
1993 the RO found that new and material evidence had not been 
submitted.  A timely filed notice of disagreement was not 
received from the appellant or his representative.

Evidence before the RO at the time of the February 1993 
denial included the appellant's service medical records, 
which are negative for complaints, symptoms or findings 
regarding a nervous disorder.  His DD Form 214 reveals that 
he was on active duty for training from July to October 1981 
and was released upon completion of military occupational 
specialty (MOS) training and a minimum of 12 weeks IADT.

A November 1982 discharge summary from Saint Joseph Hospital 
(Saint Joseph) states that the appellant was admitted 
involuntarily for threatening behavior.  He felt paranoid and 
felt that a relative was putting thoughts into his mind.  The 
discharge diagnosis was paranoid schizophrenia.  The summary 
is negative for a medical opinion linking the appellant's 
paranoid schizophrenia to his active service.  

An October 1983 history and physical examination report from 
Saint Joseph states that the appellant was involuntarily 
admitted by his family.  He had stopped eating regularly and 
was keeping to himself.  The history is negative for a link 
between his active service and his condition and the examiner 
did not make such a link.  The diagnosis was "schizophrenia 
form" disorder, rule out paranoid schizophrenia.  

A February 1986 social assessment by the Elgin Mental Health 
Center is also negative for any links between the appellant's 
active service and his schizophrenia.  Also before the RO was 
an October 1987 psychiatric evaluation from the Elgin Mental 
Health Center.  The examination report chronicles the 
appellant's admission since 1984 for threatening a woman and 
attempting to steal her car.  The diagnosis is paranoid type 
schizophrenia in partial remission.  The report does not link 
the appellant's schizophrenia to his active service.  

A January 1989 letter from the appellant states that his 
condition started in the service.  A December 1992 letter 
states that he was in the reserves until 1987 and that he was 
still incarcerated.  His Statement in Support of Claim dated 
in December 1992 states that he was treated at Ft. Sheridan.  
In February 1993 he wrote that he was still in the reserves 
when his condition started.  

As noted above, the February 1993 rating decision found that 
no new and material evidence sufficient to reopen the claim 
had been submitted.  The appellant was notified of the 
decision by letter dated in March 1993 but he did not appeal.  

The appellant submitted a VA Form 21-526 requesting service 
connection for "paranoia schizophrenic and manic 
depressive" in August 1997.  A February 1998 rating decision 
found that no new and material evidence had been presented. 

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).    
First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.  When a claim is 
disallowed, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 5108 (1991).  If new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991).

The only document submitted by the appellant since the 
February 1993 rating decision is an August 1997 VA Form 21-
526 requesting service connection for paranoid schizophrenia 
and "manic depressive".  The appellant did not submit 
statements, medical evidence or any other documents with his 
claim form.

To the extent that the information on the claims form may be 
considered to be evidence, it is clearly cumulative.  It 
merely sets out information already before the RO, i.e.: 
service dates, the condition claimed, post-service 
hospitalization, etc.  This information, to include his 
current hospitalization, was included in the appellant's 
record prior to February 1993.

Although the submission of the claims form by the appellant 
implicitly asserts that his nervous condition, including 
paranoid schizophrenia was caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
While the appellant is competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
no new and material evidence has been presented and the 
February 1993 rating decision may not be reopened as it is 
final.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a nervous condition, 
including paranoid schizophrenia.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

